


110 HR 1509 IH: To amend the Internal Revenue Code of 1986 to permanently

U.S. House of Representatives
2007-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1509
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2007
			Mr. Neal of
			 Massachusetts (for himself, Mr. Camp of
			 Michigan, Mr. Cantor,
			 Mr. Crowley,
			 Mr. Davis of Alabama,
			 Mr. English of Pennsylvania,
			 Mr. Herger,
			 Mr. Sam Johnson of Texas,
			 Mr. Larson of Connecticut,
			 Mr. Lewis of Kentucky,
			 Mr. McDermott,
			 Mr. Miller of Florida,
			 Mr. Pomeroy,
			 Mr. Ramstad,
			 Mrs. Jones of Ohio, and
			 Mr. Weller of Illinois) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently
		  extend the subpart F exemption for active financing income.
	
	
		1.Permanent subpart f exemption
			 for active financing income
			(a)Banking,
			 financing, or similar businessesSubsection (h) of section 954 of
			 the Internal Revenue Code of 1986 (relating to special rule for income derived
			 in the active conduct of banking, financing, or similar businesses) is amended
			 by striking paragraph (9).
			(b)Insurance
			 businessesSubsection (e) of section 953 of such Code (relating
			 to exempt insurance income) is amended by striking paragraph (10) and by
			 redesignating paragraph (11) as paragraph (10).
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years of a foreign corporation beginning after the date of the enactment of
			 this Act, and to taxable years of United States shareholders with or within
			 which such taxable years of such foreign corporation end.
			
